DETAILED ACTION
This Final Office action is in response to Applicant’s response on 04/25/2022.  Claims 1-11 are pending.  The earliest effective filing date of the present application is 06/15/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “product information” in lines 14-15.  There is insufficient antecedent basis for this limitation as “product information” has been recited prior to this.  This renders the claim indefinite.  The examiner recommends adding “the product information” as previously recited in line 8.  Appropriate correction is required. 
Regarding claim 1, the phrase "such as" in the preamble lines 1-2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “them” and “them” in line 4.  This renders the claim indefinite because it is unclear to the examiner what Applicant is referring to by “them”.  The examiner recommends amending the claim to use proper antecedent basis principles, or delete the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2015/0269570 to Phan et al. (“Phan”).

With regard to claims 1, 3, and 8, Phan discloses the claimed appraisal and authentication system for a product, such as a bag (see Fig. 1, [0027] where the product can be a designer handbag), a case, a garment, a watch, an artistic craft, or an automobile, that requires appraisal and authentication, wherein the appraisal and authentication is performed using the product (see Fig. 1, product at 
    PNG
    media_image1.png
    192
    259
    media_image1.png
    Greyscale
150) wherein a recording medium (ai) storing information including a secret key A1 and product information is attached to or incorporated in the product (see e.g. Fig. 1, 160, where this can take the form of an NFC tag, for instance, as shown in [0027] where the label 155/160 can be attached to the item or placed (incorporated) in the product before or after the sale; For example, in some implementations the label 155 can be affixed to the item 150; see [0046] showing all of the data and product information that be in the NFC tag 160), and a guarantee card which includes a recording medium (b) storing information (see e.g. Fig. 1, 155, where this label can take the form of a QR code/guarantee card) including a secret key B1 and the product information (), and the secret key A1 for reading black chain data by a user is attached or incorporated in the product before distribution to the user (see [0047] first secret key 160 is provided by the manufacturer. In some implementations, the secret key can be affixed to a first portion of the item so as to remain hidden and/or inaccessible until revealed. In some embodiments, affixing may include stitching, sticking, fastening, inserting, or otherwise placing first secret key 160 in a location within, on, or proximate to item 150 such that first secret key 160 is temporarily hidden from view and/or from being readily scanned.) and the secret key B1 for reading the blockchain data by the user1 is incorporated in the guarantee card before the distribution to the user (see [0048] Therefore, practical considerations can dictate that first label 155 be relatively permanently affixed to item 150 such that first label 155 remains securely with item 150 as item 150 is passed through commercial channels (e.g., from a manufacturer to a retail store, then to a first owner, then to a second owner, etc.), and such that first label 155 can be used in the authentication process at every stage. Although the first label 155 is described as being affixed to the item 150 in some implementations, it should be appreciated that, in addition or alternatively, the first label 155 can be provided to a purchaser separately from the item 150, either in physical form or electronic form.), wherein the blockchain data is tamper-resistant based on a timestamp and a hash value (see e.g. [0018] hash values and that the blocks can be ordered chronological (i.e. according to a timestamp); see [0020-22] Accordingly, histories of previous transactions are further locked irrevocably in the live audit chain by hashing those histories along with the most recent transaction providing a comprehensive chain of transactions from genesis to the most recent transaction that can be used to audit the transactions.);
the appraisal and authentication system comprising: 
 	a dedicated platform (or blockchain having P2P network) that records, as a block chain data, each piece of product information and each piece of transaction information at respective distribution stages until the product reaches a user (see e.g. [0018], where ordering in the storage of the data of the block can be arranged chronologically; [0040]; [0044]; [0068] for P2P); 
 	a first application used for a manufacturing company/manufacturer and a distributor to write the product information and the transaction information to the block chain data (see e.g. where the initial transaction block is generated using the manufacturer app; [0032]; [0086] where all of the functions of the system can be implemented by hardware executing code such as “software applications”); and 
 	a second application used by the user to read the product information and the transaction information from the block chain data (see e.g. [0019]), 
 	wherein the manufacturing company/manufacturer and the distributor use the first application to write the product information and the transaction information to the block chain data (see e.g. where the initial transaction block is generated using the manufacturer app; [0032]; [0086] where all of the functions of the system can be implemented by hardware executing code such as “software applications”), and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q257600 Appln. No.: Not Yet Assigned 
 	the user uses the secret key a1 assigned to the product and the secret key b1 assigned to the guarantee card, and uses the second application to read the product information and the transaction information of the product from the block chain data to perform the appraisal and authentication of the product (see [0019]; [0023], see where the first secret key and second secret key are used in this authenticity determination at [0037], [0041] [0042], [0043] [0044] where the examiner notes that the barcoded data 160 of the first secret key needs to be read and the information from second key 155 needs to be read in order to create the first block, which then enables the client user to authenticate and certify the authenticity of the item, thereby satisfying the claimed limitations).  

With regard to claim 2, Phan further discloses where authority to write the product information and the transaction information to the block chain data is given only to the manufacturing company/manufacturer or the distributor concerned with the product information and the transaction information (see [0007] where the digital signature of the manufacturer/distributor is needed to write the initial block).  

With regard to claim 4, Phan further discloses where the first application and the second  application are downloaded to a terminal such as a personal computer or a smartphone to run (see e.g. [0057]).  

With regard to claim 5, Phan further discloses where the product information includes information about the product, such as a brand name, a product number, a manufacturing company/manufacturer, a manufacturing place, and a date of manufacture of the product (see e.g. [0046]).  

With regard to claim 6, Phan further discloses where n recording media including the small recording medium (ai) and including a recording medium (a2) storing information including a secret key a2 to a recording medium (an) storing information including a secret key an are attached to or incorporated in the product where n is an integer of 2 or more (see e.g. [0069] where there are multiple products with multiple blocks, each representing a product).  

With regard to claim 11, Phan further discloses where the recording medium a1 and the recording medium b are a microchip, QR code (see [0027] Furthermore, label 155 and first secret key 160 may include information (data) in the form of text, a bar code, a QR code, an NFC tag, or any other representation of the information as described in detail below), or digital watermark.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of U.S. Pat. Pub. No. 2020/0151401 to Dyche, JR et al. (“Dyche”).

    PNG
    media_image2.png
    530
    477
    media_image2.png
    Greyscale
With regard to claim 7, Phan is silent regarding the GPS function limitation.  However, Dyche teaches at e.g. abstract, [0072] [0077] [0081], Fig. 3 and 5 that it would have been obvious to one of ordinary skill in the product authentication art using blockchain to include the ability to monitor and track the GPS location of the product at all times using a GPS function of a tag(s), where this is performed in order to provide the functionality of being able to locate the specific location of a product at any time, as shown in Fig. 3 of Dyche: 
When combined, the 155 and 160 of Phan one of ordinary skill in the art would understand to include a GPS tag as taught by Dyche, for each product and each tag.   
	Therefore, it would have been obvious to one of ordinary skill in the product tracking art at the time of filing to modify Phan to include the ability to monitor and track the GPS location of the product at all times using a GPS function of a tag(s), where this is performed in order to provide the functionality of being able to locate the specific location of a product at any time, as shown in Fig. 3 of Dyche.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phan.
With regard to claim 10, Phan further discloses where the product can be a vehicle at [0027] “It should be noted that while in the example embodiment of FIG. 1, item 150 is depicted as a designer handbag, item 150 can alternatively be a pharmaceutical bottle, a shipping container, a vehicle, a luxury good, a weapon, etc., or any item to which label 155 and the first secret key 160 can be provided in conjunction with the sale of the item 150.”.  While not explicitly discloses, when the item is the vehicle, then 155 and 160, of Fig. 1 of Phan, can be attached to the exterior of the vehicle, incorporated inside a tire, etc., where this is performed in order to provide authentication of items in commerce.  See Phan at [0003-4].  Therefore, it would have been obvious to one of ordinary skill in the authentication art at the time of filing to modify Phan to include where the vehicle product can have attached/incorporated therein the 155 and 160 into the vehicle exterior and the tires, as claimed, where this is performed in order to provide authentication of items in commerce.  See Phan at [0003-4].


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
The examiner has withdrawn the rejection sunder 112(b) based on the relative “small” language.  
The examiner has withdrawn the 101 rejections based on the amendments provided.
Applicant argues the following: 

    PNG
    media_image3.png
    266
    802
    media_image3.png
    Greyscale

The examiner respectfully disagrees.  As shown above, the examiner refers to Phan at see e.g. Fig. 1, 160, where this can take the form of an NFC tag, for instance, as shown in [0027] where the label 155/160 can be attached to the item or placed (incorporated) in the product before or after the sale; For example, in some implementations the label 155 can be affixed to the item 150; see [0046] showing all of the data and product information that be in the NFC tag 160.  The examiner notes that the “for” language depicts intended use for the claimed system claims.  Further, the examiner refers to wherein the blockchain data is tamper-resistant based on a timestamp and a hash value (see e.g. [0018] hash values and that the blocks can be ordered chronological (i.e. according to a timestamp); see [0020-22] Accordingly, histories of previous transactions are further locked irrevocably in the live audit chain by hashing those histories along with the most recent transaction providing a comprehensive chain of transactions from genesis to the most recent transaction that can be used to audit the transactions.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner has italicized part of the limitation.  The italicized language is found to be intended use language, which is not granted patentable weight.  The examiner notes that the language of having the secret keys incorporated into the product before distribution to the user (such as before being sold) is not granted patentable weight in these System claims.  The examiner notes that the prior art structural elements satisfying the “system” claims need only be “capable of” performing the functionality of the claims.  In other words, as long as the product includes the capability of having the a1 and guarantee card incorporated into the product at any time this would satisfy the claimed language.  The “before distribution to the user” limitation is satisfied as the teachings in the art are fully capable of doing this before or after the sale.